DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,153,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, See Table and Detailed Explanation Below:

Claims of the Instant Application
Claims of the Patent ‘973
Regarding claim 21: A host computer comprising: 
a set of processing units; and 

a managed forwarding element that operates as a first centralized routing component of a plurality of centralized routing components of a logical router that operate on a plurality of host computers, the plurality of centralized routing components for connecting a logical network to one or more external networks; 
a routing protocol application that operates as a route server to implement a dynamic routing protocol for the plurality of centralized routing components of the logical router; and 
a network controller that receives a routing table from the routing protocol application, identifies routes in the routing table for each of the centralized routing components, and 

Regarding claim 1: For a network controller operating on a particular host machine that hosts a particular centralized routing component of a 
receiving a routing table from a routing protocol application executed by a set of hardware processors of the particular host machine, wherein each of the centralized routing components executes on a different host machine than the other centralized routing components and implements a different interface of the logical router that connects to at least one physical router external to the logical network, wherein the routing protocol application (i) executes on the particular host machine with the particular centralized routing component 
and (ii) for the centralized routing components, operates as a route server that implements a dynamic routing protocol to identify routes for data messages sent from inside the logical 
for each other centralized routing component executing on another host machine, identifying a particular set of routes in the routing table to distribute to the other centralized routing component; and 
sending the identified set of routes to the other centralized routing component to use to forward data messages.


	Although the claims of the instant application are not identical to one another, they correspond in scope such that the allowance of the claims in the instant application would unjustifiably time-wise extend the patent right for the disclosed invention. For example, the instant application is directed to a host computer that hosts a managed forwarding element that acts as a centralized routing component in a plurality or group of centralized routing components that are dispersed on different or same host machine for a logical router. The logical router is configured to connect a logical network to a one or more physical networks. The claims of the instant application also discloses a routing protocol application that acts as a route server which is configured to implement a dynamic routing protocol for each of the centralized routing components and to further 
The ‘973 Patent is directed to a network controller operating on a particular host machine which hosts a particular centralized routing component. The Patent further discloses that the centralized routing component receives a routing table from a routing protocol application, and each of the centralized routing components are hosted on different host computers in the same manner as discussed with regard to the instant application. Furthermore, the routing protocol application acts a route server and provides a dynamic routing protocol and forwards the routes to the other centralized routing components on the other host machines such that the logical network can connect to a physical network. 
As can be seen from the examples above, the claims of the instant application are taught in their entirety by the claims of the ‘973 Patent and therefore a Double Patenting Rejection is necessary. 
The Office notes that claim 31 is directed to a system of claim 21 and rejected for the same reasons as give above. 
Claims 22-30 and 32-40 are rejected for their dependency on claims 21 and 31. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411